                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

LEONARD JOSEPH YANKTON,

                        Plaintiff,                                      4:18CV3026

        vs.                                                               ORDER

GREGORY CODY, OFC #830, individually;
and AARON PETH, OFC #1724, individually;

                        Defendants.

       This matter is before the Court on the Motion to Compel Discovery Responses (Filing No.
30) filed by Defendants. Defendants request an order compelling the pro se Plaintiff, Leonard
Yankton, to fully respond to written discovery, specifically Interrogatory Nos. 3 and 5, Request for
Production No. 8, and Requests for Admissions. (Filing No. 30).
       Plaintiff’s claims in this action arise out his allegations that on August 23, 2017, Lincoln
Police Officers Gregory Cody and Aaron Peth (collectively, “Defendants”) entered his home
without permission when responding to a domestic dispute call. (Filing No. 5). Plaintiff alleges
Defendants handcuffed him too tightly, “used force that was not objectively reasonable under the
circumstances, interrogated him with no Miranda warning, . . . entered his residence without a
warrant, engaged in aggressive intimidation interrogation tactics, abused authority, treated a white
person at the scene differently than the Native Americans present, imprisoned him under a false
charge of interfering with an investigation, and instituted legal proceedings against him with
malice.” (Filing No. 14 at p. 2). The Court determined that Plaintiff pled sufficient facts to proceed
with claims against Defendants for illegal seizure, excessive force, wrongful arrest, and racial
discrimination. (Filing No. 14 at p. 8).
       Defendants served discovery requests on Plaintiff on December 6, 2018. Plaintiff responded
on January 7, 2019. Defendants subsequently communicated with Plaintiff by email regarding
deficiencies in Plaintiff’s responses and ultimately filed this motion to compel on January 29, 2019.
(Filing No. 31-1). Defendants request that Plaintiff answer to “Interrogatory No. 3 regarding
injuries and medical conditions, Interrogatory No. 5 regarding accounting of all economic damages,
losses, expenses or other costs, Request for Production No. 8 regarding income tax returns and W-
2s for the past five years, and Requests for Admissions.” (Filing No. 30).
       “Parties may obtain discovery regarding any nonprivileged matter that is relevant to any
party’s claim or defense and proportional to the needs of the case[.]” Fed. R. Civ. P. 26(b)(1). The
Court finds that Defendants’ discovery requests are plainly relevant and not unduly burdensome.
Plaintiff alleges he was physically, emotionally, and economically injured by Defendants’ actions
on August 23, 2017, and Defendants’ requests seek information relevant to those allegations.
Defendants’ Requests for Admissions (Filing No. 31-1 at pp. 4-6) request Defendant to admit or
deny certain facts related to the August 23, 2017, incident at issue in Plaintiff’s Amended
Complaint.
       Although Plaintiff invokes his pro se status in his brief in response (Filing No. 32), “[P]ro
se litigants are not excused from failing to comply with substantive and procedural law.” Burgs v.
Sissel, 745 F.2d 526, 528 (8th Cir. 1984)(citing Faretta v. California, 422 U.S. 806, 834-35 n. 46
(1975). “[P]arties who proceed pro se are bound by and must comply with all local and federal
procedural rules.” NEGenR 1.3(g). All parties “have an affirmative duty to respond to discovery
requests and make reasonable, diligent efforts to produce truthful, discoverable information.”
Marquette Bus. Credit, Inc. v. Gleason, No. 14-CV-354 (MJD/LIB), 2015 WL 12776599, at *3 (D.
Minn. Jan. 30, 2015); see also Fed. R. Civ. P. 26, 33(b)(1)(A), & 34(b)(2). “A pro se litigant is
bound by the litigation rules as is a lawyer, particularly here with the fulfilling of simple
requirements of discovery.” Lindstedt v. City of Granby, 238 F.3d 933, 937 (8th Cir. 2000).
“Sanctions may be imposed upon a pro se litigant for failure to cooperate in discovery.” Tyler v.
Iowa State Trooper Badge No. 297, 158 F.R.D. 632, 635 (N.D. Iowa 1994)(citing Anderson v.
Home Ins. Co., 724 F.2d 82, 84 (8th Cir. 1983)). Defendants’ discovery requests are relevant and
proportional to the needs of the case, and the Court finds that Plaintiff should be compelled to
supplement his responses and fully respond to the outstanding requests.
       Plaintiff’s brief in opposition to the instant motion indicates that he believes Defendants did
not produce certain requested documents responsive to Plaintiff’s requests. (Filing No. 32 at p. 3).
To the extent Plaintiff seeks that the court compel Defendants to provide documents, such request
must have been made by a motion supported by a brief and evidence in accordance with this
district’s local rules and the Federal Rules of Civil Procedure. See NECivR 7.1(i); Fed. R. Civ. P.
34. Therefore, the Court will disregard Plaintiff’s request for documents contained within his brief
opposing Defendants’ motion. Moreover, the deadline for filing motions to compel has passed.
See Filing No. 20. Accordingly,


                                                 2
IT IS ORDERED:
1.     Defendants’ Motion to Compel Discovery Responses (Filing No. 30) is granted.
2.     On or before March 13, 2019, Plaintiff shall provide Defendants with complete
answers to Defendants’ Interrogatory No. 3, Interrogatory No. 5, responses to Requests for
Admissions, and provide documents responsive to Request for Production No. 8.
3.     Plaintiff’s failure to comply with this Court’s order may result in sanctions entered
against Plaintiff upon appropriate motion by Defendants, including a recommendation that
this case be dismissed.


Dated this 20th day of February, 2019.



                                             BY THE COURT:

                                             s/ Michael D. Nelson
                                             United States Magistrate Judge




                                         3
